Exhibit 10.3

August 3, 2012

Barbara D. Riching, CPA

[                                       ]

[                                       ]

Dear Barbara,

OXiGENE, Inc. (the “Company”) is pleased to amend its offer to you of part-time
employment with the Company on the following revised terms and conditions:

 

Position/Term:    Your part-time employment will be to serve as the Interim
Chief Financial Officer of the Company, commencing nunc pro tunc July 30, 2012.
The duties of Interim Chief Financial Officer are anticipated to be temporary in
nature, such duties expiring upon the Company’s appointment of a permanent
successor, at which time your part-time employment as Director of Finance of the
Company will resume. You will be a part-time employee “at-will” so that either
you or the Company may terminate your employment with the Company for any reason
at any time. Pay Rate:    Your compensation for this non-exempt part-time
position is $165 per hour worked, not to exceed 40 hours per week without prior
written approval. All wages are subject to all applicable withholding and
payable in accordance with the Company’s payroll schedule. Benefits:   
Corresponding with your responsibilities, you will remain party to an
indemnification agreement with the Company as previously executed. You will also
be an insured person under the Company’s directors’ and officers’ liability
insurance policy on the same terms as those that are applicable to other
officers of the Company. As a part-time employee, you will not be entitled to
the Company’s customary benefits or Company paid holidays. Confidentiality:   
The Company considers the protection of its confidential information,
proprietary materials and goodwill to be extremely important. Consequently, you
will remain party to the Company’s standard form of Employee Proprietary
Information and Inventions Agreement, as previously executed.

If the foregoing satisfactorily reflects the mutual understanding between you
and the Company, kindly sign and return to the Company the enclosed copy of this
letter.

We appreciate your continued service on behalf of the Company.

Sincerely,

/ s /

Peter J. Langecker, MD, Ph.D.

Chief Executive Officer

Accepted:

/s/                                                                      Date:
August 3, 2012

Barbara D. Riching, CPA